UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1819


SHIRLEY R. HARDIN,

                Plaintiff - Appellant,

          v.

FRANCES KATEH; ANSON COUNTY HEALTH DEPARTMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:10-cv-00260-FDW-DSC)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley R. Hardin, Appellant Pro Se.   Bradley O. Wood, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shirley R. Hardin appeals the district court’s order

denying relief on her employment discrimination complaint.                            We

have     reviewed       the     record    and        find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Hardin      v.    Kateh,     No.       3:10-cv-00260-FDW-DSC       (W.D.N.C.

June 27, 2011).              We dispense with oral argument because the

facts    and    legal    contentions       are       adequately    presented     in   the

materials      before     the    court    and        argument    would   not    aid   the

decisional process.



                                                                               AFFIRMED




                                               2